929 So. 2d 620 (2006)
Electo ECHEVARRIA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-3029.
District Court of Appeal of Florida, Third District.
May 10, 2006.
Rehearing Denied June 15, 2006.
*621 Bennett H. Brummer, Public Defender, and Gwendolyn Powell Braswell, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Angel L. Fleming, Assistant Attorney General, for appellee.
Before COPE, C.J., and RAMIREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
On this appeal from convictions and sentences for first degree murder and associated crimes committed during a home invasion armed robbery, we find no error and affirm with the exception of requiring the correction of a scrivener's error in the judgment as to count 3 consistent with the jury verdict. The defendant need not be present.
Affirmed as modified.